DETAILED ACTION
Status of the Claims
Claims 26-45 are currently pending.
Claims 32-45 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 26-31 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election of Group I (claims 26-31) in the reply filed on 02/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/24/2022.

Claim Objections
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 
Claim 31 is objected to because of the following informalities:  claim 31 does not end with a period.  As per MPEP 608.01(m), each claim must begin with a capital letter and end with a period.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Liu et al.
Claims 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (BMC Biotechnology, 2007, 7:78, pages 1-10, cited in IDS of 09/20/2019, hereinafter Liu1) as evidenced by Liu et al. (Molecular Immunology, 2007, 44:1775-1783, cited in IDS of 09/20/2019, hereinafter Liu2).  
claims 26-27, Liu1 teaches a method for the production of an antigen specific antigen binding molecule using a transformed host containing a library of expressible DNA sequences encoding a plurality of antigen specific antigen binding molecules, wherein the library is created from at least two heterologous isotype NAR sequences (e.g. two isotypes as per the sentence bridging pages 4-5: “we discovered that our spiny dogfish NAR V display library derived from adult animals over one year old contained approximately 7% of type 3 NAR V fragments“), wherein the antigen specific antigen binding molecules comprise a plurality of domains of a variable region of the immunoglobulin isotype NAR found in a member of a species in the Elasmobranchii subclass (e.g. as per the Library construction and selections section on pp. 2-4);
wherein the antigen specific antigen binding molecules have a peptide domain structure represented by the following formula (I): FW1-CDR1 -FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4 and wherein the library of expressible DNA sequences is produced by a method comprising the following steps:
(1) isolating RNA from a member of a species in the Elasmobranchii subclass (e.g. as per the section 2.1. Amplification of shark NAR V DNA fragments on p. 1776 of Liu2, cited by Liu as the source for the naȉve NAR V library (SP) as per page 2, right column);
(2)    amplifying DNA sequences from RNA obtained in (1) which encode antigen specific antigen binding molecules to create a database of DNA sequences encoding antigen specific binding molecules (e.g. as per the Library construction and selections section on pp. 2-4, using the overlapping PCR primers in Table 1)
Library construction and selections section on pp. 2-4, using the overlapping PCR primers in Table 1);
(4)    amplifying DNA sequences encoding two or more contiguous peptide domains of FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4 (e.g. as per the Library construction and selections section on pp. 2-4, using the overlapping PCR primers in Table 1) wherein said two or more contiguous peptide domains when ligated encode an antigen specific antigen binding molecule of formula (I) and where said two or more contiguous peptide domains are from at least two heterologous DNA sequences selected in (3) in the presence of a plurality of heterologous oligomers complementary to CDR1 or CDR3 domains in sequences selected in (3) to form a plurality of amplified DNA sequences encoding an antigen specific antigen binding molecule of formula (I);
(5)    ligating together said amplified DNA sequences encoding two or more contiguous peptide domains to form DNA sequences encoding an antigen specific binding molecule having the peptide domain structure of formula (I) (e.g. as per the Library construction and selections section on pp. 2-4, using the overlapping PCR primers in Table 1);
(6)    cloning the amplified DNA obtained in (5) into a display vector (e.g. “the semi-synthetic shark NAR V display library” as per the Toxin binder selection by panning and ELISA section on p. 9);
(7)    transforming a host with said display vector to produce a library of said antigen specific antigen binding molecules.
claim 28, Liu1 teaches the above, further comprising:
(1)    selecting a desired clone from the library (e.g. “NAR V fragments isolated from potential binders were … inserted into pEcan 22 vectors and transformed into the E. coli” as per the Expressing and purifying sdAb on p. 9);
(2)    isolating and purifying the antigen specific antigen binding molecule from the clone;
(3)    cloning the DNA sequences encoding the antigen specific antigen binding molecule into an expression vector (e.g. “NAR V fragments isolated from potential binders were … inserted into pEcan 22 vectors and transformed into the E. coli” as per the Expressing and purifying sdAb on p. 9); and
(4) transforming a host to allow expression of the expression vector (e.g. “NAR V fragments isolated from potential binders were … inserted into pEcan 22 vectors and transformed into the E. coli” as per the Expressing and purifying sdAb on p. 9).
Regarding claim 30, Liu2 teaches the above, wherein RNA is isolated from multiple different members of species in the Elasmobranchii subclass (e.g. spiny and smooth dogfish sharks, as per the 2.1. Amplification of shark NAR V DNA fragments on page 1776).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639